Per curiam.
Richard A. Bramhall, Jr., filed a petition for voluntary suspension of his license pending final disposition of attorney disciplinary proceedings in the Commonwealth of Pennsylvania. The Respondent admitted that the temporary suspension of his license to practice law in the Commonwealth of Pennsylvania constituted a violation of Standard 67 of Georgia Bar Rule 4-102, and is ground for suspension in this State.
The State Bar of Georgia did not object to his petition and proposed suspension. The review panel unanimously agreed that the Respondent’s petition should be accepted, and recommended that the Respondent be suspended from the practice of law in Georgia until he provides certification to this Court that the Supreme Court of Pennsylvania has authorized him to practice law without restrictions in the Commonwealth of Pennsylvania.
We accept the recommendation of the review panel. Accordingly, Richard A. Bramhall, Jr., is suspended from the practice of law in this state until he has provided this Court with the certification recom*640mended by the review panel. The Respondent is reminded of his duties under Bar Rule 4-219 (c) (1) and (2).
Decided April 29, 1996.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Robert H. Davis, Jr., for Bramhall.

Suspended.


All the Justices concur.